Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of colored glass stones, valued at less than 20 cents per dozen pieces, wholly or in chief value of glass, cut, the claim at 50 cents each, but not less than 30 percent nor more than 50 percent ad valorem, under paragraph 218 (f), as modified by T. D. 51802, supplemented by Presidential proclamation (T. D. 51898), as glass articles, valued at less than $1, was sustained. Items marked in the letter “B,” stipulated to consist of opaque white glass stones of different sizes and shapes, faceted, similar in all material respects to those the subject of Abstract 59105, were held dutiable at 10 percent under the provision in paragraph 1528, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclama^ tion (T. D. 52836), for imitation semiprecious stones, faceted.